Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143635                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  _________________________________________                                                                          Justices


  In re MILDRED WENDT REVOCABLE TRUST.
  _________________________________________

  RICHARD WENDT, as the Successor Trustee of
  the MILDRED WENDT REVOCABLE TRUST,
            Appellee,

  v                                                                SC: 143635
                                                                   COA: 298391
                                                                   St. Clair Probate Court
  MICHAEL BISSETT, as the Personal                                 LC No. 2009-000300-TV
  Representative of the Estate of JEAN WENDT,
               Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 21, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           y1219                                                              Clerk